GREENE, Chief Justice.
Appellant, Paul H. Slinkerd, Jr., appeals from a judgment of the Circuit Court of Scott County, in which the trial court modified a divorce decree entered May 4, 1968. The original decree awarded Paul’s wife, Jacquelyn, now Jacquelyn Duncan, custody of the three minor children of the parties, $85 per month per child as child support, and purportedly granted Paul the right to claim two of the three children as dependents for tax purposes, with the third child to be claimed by Jacquelyn.
Jacquelyn’s motion to modify, as amended, alleged a substantial change in circumstances since the date of the original decree in that, although one of the children was no longer a minor, there had been a dramatic increase in expenses for the other two, and Paul’s income had been considerably increased.
The evidence at trial was that Paul’s gross income had increased from $10,000 a year at the time of the original decree to $40,000 per year at the time of the hearing on the motion to modify, and that the expenses of the two minor children, one in high school and one in college, were approximately $400 a month. The trial court, in its modification judgment, ordered Paul to pay $250 per month per child as child support for the two minor children, permitted Jacquelyn to claim both children as dependents for tax purposes, and awarded Jacquelyn $500 as attorney fees.
On appeal, Paul argues that the award of increased child support was against the *509weight of the evidence and constituted an abuse of discretion. He also contends that the trial court erred in permitting Jacquelyn to amend her motion to modify on the day of trial to add to her prayer the request to claim the children as dependents for tax purposes.
On the first point relied on, we have reviewed the record and find that the award of $250 per month per child as child support is supported by substantial evidence, and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). As to the second point, it does not state how Paul was prejudiced by the trial court’s permitting the amendment of the motion to modify, thereby violating the mandate of Rule 84.04(d),1 and preserves nothing for review. An extended opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).
CROW, P.J., and FLANIGAN, MAUS and PREWITT, JJ., concur.

. All references to rules are to Missouri Rules of Court, V.A.M.R.